Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, and 11 recites the term “the panel node signal”. There is insufficient antecedent basis for this limitation in the claims. Claim 1 upon which claims 8, 9, and 11 depends, recites no panel node signal.
Claim 16 recites the limitation “active the indicator”. This limitation makes the claim indefinite as it is unclear what the term “active” encompasses. Maybe applicant meant to write activate instead of active.
Claim 16, and 17 recites the term “the screen panel node”. There is insufficient antecedent basis for this limitation in the claims. Claim 14 upon which claim 17 depends, recites no screen panel node.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, and 17, 19-20 are rejected under 35 U.S.C. 102(1) as being anticipated by King (US 20110285541)
Regarding claim-1, King discloses a screening system (screening arrangement 100 Fig.1 with screening system 300 Fig.3) having a plurality of screen panels (150 Fig.1, 50 Fig.2), each of the screen panels defining a screening surface with one or more apertures (square apertures 152 Fig.1, rectangular aperture 66 Fig.2) configured to separate material (Screening arrangements are used in the mining and other industries to size and separate desired materials from less desired materials, [0001], Fig.1-2), the system comprising: 
a panel node (sensor 500 Fig.2, and/or sensor 320 in communication device 330 Fig.3) associated with at least one of the plurality of screen panels (sensor 500 associated with screen panel 50 [0066]; and sensor 320 associated with particular panel or group of panels [0043]) 
a controller node (monitoring device 310 Fig.3) associated with the screening system (300 Fig.3, system 300 includes a monitoring device 310, a sensor 320, a communication device 330, a user interface 340, and an alert system 350, [0035-0036]), the controller node (310) 
wherein the panel node (sensor 320 and/or sensor 500) comprises one or more sensing elements (sensor 320 in communication device 330 Fig.3 “Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement” [0035], sensor 500 Fig.2 “Sensor 500 can be any suitable device for sensing wear in the screen panel 150” [0064]), the panel node (320 and/or 500) further comprising a communication circuit (communication device 330) configured to wirelessly communicate information to the controller node (monitoring device 310) (that sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310 [0036]).

Regarding claim-2, King discloses wherein the controller node (monitoring device 310 Fig.3) is operable to be in wireless communication with a remote device (Monitoring device 310 can routinely report information received from sensor 320 to a database or remote location (remote device) by wire or wireless communication. In another embodiment, monitoring device 310 can routinely report information received from sensor 320 to a screen panel manufacturer to provide constructive feedback regarding screen panel performance, [0042]).



Regarding claim-4, King discloses wherein the one or more sensing elements (sensor 320 in communication device 330 Fig.3 and/or sensor 500 Fig.2) comprise a wear sensor configured to provide a signal indicative of a level of wear of the screen panel (150 Fig.1 and/or 50 Fig.2) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement, [0035]; Sensor 500 can be any suitable device for sensing wear in the screen panel 150, [0064]).



Regarding claim-6, King discloses wherein the one or more sensing elements (part of sensor 320 Fig.3) comprise one or more environmental sensors (Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement. For instance, in particular embodiments, sensor 320 can perform additional monitoring functions, such as monitoring vibration, temperature, location, conductivity, capacitive compression, clock signals, or other suitable parameters, [0035]).

Regarding claim-7, King discloses wherein the communication circuit (communication device 330 Fig.3) comprises a Bluetooth Low Energy device (communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication devices can include active RFID devices, passive RFID devices, semi-passive RFID devices, ZigBee, Wi-Fi, Bluetooth and other suitable communication device, [0037]).



Regarding claim-9, King discloses wherein the panel node signal comprises data associated with the one or more sensing elements (part of sensor 320 and/or sensor 500) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement, [0035]; Notification signals (data) can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level. The threshold level sufficient to trigger a notification signal from sensor 320 can vary depending on the particular types of materials being screened and industry standards for the screening process. For instance, in one implementation, the threshold level can be relatively low such that any wear that has an affect on aperture size triggers a notification signal, [0039]; Sensor 500 can be any suitable device for sensing wear (data) in the screen panel 150. For instance, sensor 500 can be 

Regarding claim-10, King discloses wherein the data associated with one or more sensing elements (part of sensor 320 and/or sensor 500) comprises data indicative of a level of wear for the screen panel (150 Fig.1 and/or 50 Fig.2) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement, [0035]; Notification signals (data) can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level. The threshold level sufficient to trigger a notification signal from sensor 320 can vary depending on the particular types of materials being screened and industry standards for the screening process. For instance, in one implementation, the threshold level can be relatively low such that any wear that has an affect on aperture size triggers a notification signal, [0039]; Sensor 500 can be any suitable device for sensing wear (data) in the screen panel 150. For instance, sensor 500 can be an active RFID device, passive RFID device, or semi-passive RFID device that can operate at any desirable frequency, [0064]).

Regarding claim-11, King discloses wherein the panel node signal (sensor 320 and/or sensor 500) comprises location information associated with the screen panel (150 Fig.1 and/or 50 Fig.2) (sensor 320 can perform additional monitoring functions, such as monitoring vibration, temperature, location, conductivity, capacitive compression, clock signals, or other suitable parameters, [0035]).



Regarding claim-13, King discloses wherein the signal strength information is determined based at least in part on signals received at the controller node (monitoring device 310 Fig.3) (sensor 320 can perform additional monitoring functions, such as monitoring vibration, temperature, location, conductivity, capacitive compression, clock signals, or other suitable parameters, [0035]; Sensor 320 can be configured to provide other signals and/or information to monitoring device 310 in addition to notification signals, [0048]; Sensor 320 can report its location in the screening arrangement through one of several techniques. For instance, triangulation scenarios common to real time locating systems can provide exact location. Programming GPS or sensor location into the monitoring device 310 at the time of mounting or maintenance is an additional technique. Sensor 320 can also determine its location relative to its peers if the sensor has "peer to peer" communication capabilities, [0049]).

Regarding claim-14, King discloses wherein the panel node (sensor 320 and/or sensor 500) further comprises an indicator (At least one signal 325 received from sensor 320 can include a notification signal (Indicator). Notification signals can be used to indicate that a 

Regarding claim-17, King discloses wherein the screen panel node (sensor 320 and/or sensor 500) is configured to activate the indicator based at least in part on signals received from the one or more sensing elements (At least one signal 325 received from sensor 320 can include a notification signal. Notification signals (Indicator) can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level. The threshold level sufficient to trigger a notification signal from sensor 320 can vary depending on the particular types of materials being screened and industry standards for the screening process, [0039]; Sensor 320 could also include sensors (indicator) indicating that a screen panel has not been placed in a correct location in the screening arrangement, [0050]).

Regarding claim-19, King discloses a method (400) for monitoring a screening system (screening arrangement 100 Fig.1 with screening system 300 Fig.3) having a plurality of screen panels (150 Fig.1, 50 Fig.2), each of the screen panels defining a screening surface with one or more apertures (square apertures 152 Fig.1, rectangular aperture 66 Fig.2) configured to separate material (Screening arrangements are used in the mining and other industries to size and separate desired materials from less desired materials, [0001], Fig.1-2), the method comprising: 
obtaining wireless communication signals (signals 325 Fig.3) from one or more panel nodes (sensor 320 in communication 330 Fig.3 and/or sensor 500 Fig.2) (sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication 
processing the wireless communication signals (325 Fig.3) to extract information associated with at least one of the plurality of screen panels (150 and/or 50) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement [0035]; Sensor 500 can be any suitable device for sensing wear in the screen panel 150. For instance, sensor 500 can be an active RFID device, passive RFID device, or semi-passive RFID device that can operate at any desirable frequency [0065]); 
providing information associated with the at least one of the plurality of screen panels (150 and/or 50) to a remote device (sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310 [0036]; monitoring device 310 can routinely report information received from sensor 320 to a database or remote location (remote device) by wire or wireless communication, [0042]).

Regarding claim-20, King discloses wherein the method is implemented using a controller node (monitoring device 310 Fig.3) associated with a screening system (system 300 includes a monitoring device 310, a sensor 320, a communication device 330, a user interface .

Claims 1, and 14-16 are rejected under 35 U.S.C. 102(1) as being anticipated by Tump (US 20100231396).
Regarding claim-1, Tump discloses a screening system (screening machine 102 with screening system 100 Fig.1) having a plurality of screen panels (screening deck 104 Fig.1), each of the screen panels defining a screening surface with one or more apertures (106 Fig.1) configured to separate material (Screening machine 102 may operate by causing some (or all) of the material put onto screening deck 104 to move through apertures 106. Screening machine can cause the material to move through apertures 106 using any variety of methods, [0017]), the system comprising: 
a panel node (reader 110 Fig.1) associated with at least one of the plurality of screen panels (screening deck 104) (Reader 110 can be a portable reader (as shown) or can be a stationary reader. Reader 110 can be coupled to or be a part of screening machine 102 [0019]; also check [0018], [0033]);
a controller node (processing system 112 Fig.1) associated with the screening system (100), the controller node operable to wirelessly communicate with the panel node (reader 110) 
wherein the panel node (110) comprises one or more sensing elements (conductor system 202 Fig.2, [0023]), the panel node further comprising a communication circuit (communications electronics 314 Fig.3) configured to wirelessly communicate information to the controller node (112) (Reader 110 can be further configured to communicate (e.g., wirelessly, via a wired connection, etc.) with one or more other systems or devices such as processing system 112 regarding the status and/or condition of the screen panels, [0019]; also check [0033]).

Regarding claim-14, Tump discloses wherein the panel node (reader 110 Fig.1) further comprises an indicator (Reader 110 can be configured to determine a status and/or a condition relating to screen panels 108a-108c based on responses (or the lack thereof) from the antenna/processing circuit pairs coupled to screen panels 108a-108c, [0018]; Reader 110 can be a portable reader (as shown) or can be a stationary reader. Reader 110 can be coupled to or be a part of screening machine 102, [0019]; reader 110 may provide a user with a display (indicator) of a grid for a screening deck, [0033]).

Regarding claim-15, Tump discloses wherein the indicator comprises an optical indicator (Reader 110 can be configured to determine a status and/or a condition relating to screen panels 108a-108c based on responses (or the lack thereof) from the antenna/processing circuit pairs coupled to screen panels 108a-108c, [0018]; Reader 110 can be a portable reader (as shown) or can be a stationary reader. Reader 110 can be coupled to or be a part of screening machine 102, 

Regarding claim-16, Tump discloses wherein the controller node (processing system 112 Fig.1) is configured to control the screen panel node (reader 110) to active the indicator (Reader 110 can be configured to determine a status and/or a condition relating to screen panels 108a-108c based on responses (or the lack thereof) from the antenna/processing circuit pairs coupled to screen panels 108a-108c, [0018]; reader 110 may provide a user with a display (optical indicator) of a grid for a screening deck, [0033]; Reader 110 is further shown to include PC interface 318 configured for communications with processing system 112 or other computing systems. Processing system 112 can be configured to conduct the processing activities described above with reference to reader 110, [0034]).

Claims 1, and 18 are rejected under 35 U.S.C. 102(1) as being anticipated by Martin (US 20160332199).
Regarding claim-1, Martin discloses a screening system (Fig.3) having a plurality of screen panels (screening panel 5 Fig.3-4), each of the screen panels defining a screening surface with one or more apertures configured to separate material (Fig.5, [0001]), the system comprising: 
a panel node (RFID tags 7 Fig.4-5) associated with at least one of the plurality of screen panels (5) (The screening panels 5 incorporate RFID tags 7, [0042]); 
a controller node (enclosure 1 Fig.3) associated with the screening system, the controller node operable to wirelessly communicate with the panel node (RFID 7) (The monitoring unit 
wherein the panel node (RFID tag 7) comprises one or more sensing elements (Loss of a panel as it fell through the supporting screen frame is indicated by the persistent non reading of a given RFID tag. In addition any data stored on the RFID chip could be read continuously, thus providing online current information of the screen deck for each individual screen media panel. In addition information relating to the wear level of the panel and components may be sensed and transmitted, [0064]), the panel node (7) further comprising a communication circuit configured to wirelessly communicate information to the controller node (enclosure 1) (The monitoring unit consists of antennas 3 to power/read RFID tags, one or more readers in enclosure 1 with a computer such as a PC or microcontroller or electronic control unit ECU which are mounted to a simple support structure 6, [0039]; The RFID tag may be on metal, active, semi-active, passive or operate at any other frequency (e.g. HF etc.) or wireless communication technology e.g. Bluetooth, Wireless LAN, etc., [0053]).

Regarding claim-18, Martin discloses wherein controller node (enclosure 1) is mounted to a steel support frame (support structure 6, steel reinforcing frame [0051]) of the screening system (See Fig.3). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 20110285541) in view of Adam (US 20140266682) 

Regarding claim-7, King discloses wherein the communication circuit (communication device 330 Fig.3) comprises a Bluetooth Low Energy device (communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication devices can include active RFID devices, passive RFID devices, semi-passive RFID devices, ZigBee, Wi-Fi, Bluetooth and other suitable communication device, [0037]).
Leeo teaches environmental monitoring device that monitors the operation of a legacy electronic device and explicitly teaches wherein the communication circuit comprises a Bluetooth Low Energy device (Networking subsystem 214 can include: a ZigBee. RTM. Networking subsystem, a Bluetooth.TM. Networking system (which can include Bluetooth.TM. Low Energy, BLE or Bluetooth.TM. LE, [0125], Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify/provide King’s screening system with a Bluetooth Low energy device as taught by Leeo for the purpose of providing a common communication protocol between devices known for its low energy usage over other types of communication devices.
18 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 20110285541) in view of Martin (US 20160332199).
Regarding claim-18, King implicitly discloses wherein controller node (monitoring device 310 Fig.3) is mounted to a steel support frame (110 Fig.1) of the screening system (screening arrangement 100 Fig.1 with screening system 300 Fig.3) (It is just a mere of design selection and constructional detail, mounting the controller node to a steel support is an adaptable arrangement adopted by those skilled in the art depending on the desired design and structure of the apparatus).
Martin discloses wherein controller node (enclosure 1) is mounted to a steel support frame (support structure 6, steel reinforcing frame [0051]) of the screening system (See Fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify King’s screening system wherein controller node is mounted to a steel support frame of the screening system as taught by Martin for the purpose of attaching the controller node to the screening structure support frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20180268278), and (WO 2014136121) also teaches a system and method for screening material which encompasses sensors for detecting wearing in screening panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651